Citation Nr: 1630903	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  10-34 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to an effective date earlier than May 27, 2010, for the grant of service connection and an initial 20 percent rating for right lower extremity lumbar radiculopathy.

2. Entitlement to an effective date earlier than May 27, 2010, for the grant of service connection and an initial rating of 20 percent for left lower extremity lumbar radiculopathy.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Marine Corps from July 1981 to July 1985.

These matters came to the Board of Veterans' Appeals (Board) on appeal from rating decisions in September 2010, which granted service connection for spinal stenosis and chronic lower back pain with radiculopathy, effective June 6, 2003, and in July 2014, which granted a separate rating for right and left lower extremity lumbar radiculopathy, effective June 3, 2014.

In June 2015, the Board granted an earlier effective date of May 27, 2010, for the grant of service connection and initial 20 percent ratings assigned for right and left lower extremity lumbar radiculopathy.  The Veteran appealed the assigned effective dates to the United States Court of Appeals for Veterans Claims (Court).  In February 2016, the Veteran's representative and VA General Counsel filed a Joint Motion for Partial Remand (JMPR).  The Court granted the motion that same month and vacated the parts of the June 2015 Board decision that granted an effective date of May 27, 2010, for the grant of service connection and an initial 20 percent rating for left and right lower extremity lumbar radiculopathy, remanding the matters for additional proceedings consistent with the motion.  The case has been returned to the Board.

As a preliminary matter, the Board notes that the February 2016 JMPR found that the issues of right and left lower extremity lumbar radiculopathy were inextricably intertwined with the Veteran's claims for an increased rating of the left hip and service connection for the right hip, which the Board remanded in June 2015.  However, the Board is granting of an effective date from June 6, 2003, for the grant of service connection and initial 20 percent ratings for right and left lower extremity lumbar radiculopathy.  As this is also the effective date of the grant of service connection for spinal stenosis with which the lumbar radiculopathy is associated, it is the earliest possible effective date with regard to these claims.  Moreover, the parties to the JMPR indicated that the Veteran did not dispute the 20 percent ratings.  See JMPR, p. 1, n.1.  Thus, there is no prejudice to the Veteran in issuing a decision rather than remanding these matters.


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran experienced symptoms of lumbar radiculopathy of the right leg from June 6, 2003.

2.  The evidence is at least evenly balanced as to whether the Veteran experienced symptoms of lumbar radiculopathy in his left leg from June 6, 2003.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to an effective date of June 6, 2003, for the grant of service connection and an initial rating for right lower extremity lumbar radiculopathy have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to an effective date of June 6, 2003, for the grant of service connection and an initial 20 percent rating for left lower extremity lumbar radiculopathy have been met.  38 U.S.C.A. §§ 5107, 5110; 38 C.F.R. §§ 3.102, 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that VA has certain duties to notify and assist the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Given the favorable actions taken below concerning the only claims on appeal, the Board will not discuss further whether those duties have been accomplished.

In the February 2016 JMPR, the Court stated that the Board failed to "adequately reconcile conflicting evidence that radiculopathy of the bilateral lower extremities existed prior to May 27, 2010."  The Court directed the Board to "consider and reconcile the ambiguous medical evidence [...] to ascertain the exact onset of radiculopathy of the bilateral lower extremities."

A June 1993 VA general examination report reflected numbness in the right leg at night.  VA treatment records in March 1998 showed left hip pain radiating down the leg with numbness and tingling sensations for the past two months.  Records in September 1999 revealed that the Veteran experienced hip pain with occasional shooting pain.  

VA treatment records in August 2005 showed that the Veteran denied numbness, tingling, or shooting pain.  Nevertheless, the examiner noted that the Veteran's lateral thigh pain most likely related to his lower back pain, and that his groin and gluteal pain was from his hips.  An August 2009 VA foot examination noted numbness in the medial lower leg inconsistent with activity, rest, and occurrence.  VA treatment records in November 2009 reflected shoulder and hip pain with dull, radiating, shooting, and throbbing pain, as well as numbness.  Records in March 2010 showed bilateral hip pain that was aching and sharp and that radiated down the legs.

Generally, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400. 

In the instant case, the Veteran filed a claim for service connection for spinal stenosis with chronic back pain on June 6, 2003.  The Board notes that in addition to his service connection for spinal stenosis with chronic back pain, the Veteran is also service-connected for degenerative joint disease of the left hip, status post left total hip replacement.  

Here, the evidence shows that the Veteran has experienced symptoms of radiculopathy as early as June 1993.  Specifically, the Veteran had numbness in his right leg in June 1993, and radiating pain in his left leg in March 1998.  While it is unclear whether the symptoms were due to the Veteran's lumbar spine or his hips, the Board notes that in August 2005, a VA physician found that the Veteran's lateral thigh pain was most likely related to his lower back pain.  As such, the evidence is at least evenly balanced as to whether the Veteran experienced symptoms of right and left lower extremity lumbar radiculopathy from June 6, 2003.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, it cannot be said that the date entitlement arose was later than the June 6, 2003 date of claim for service connection for spinal stenosis with chronic back pain.  As this claim would include all symptoms of the Veteran's back disability, and the radiculopathy for which service connection was subsequently granted was one of these symptoms, entitlement to an effective date of June 6, 2003, for the grant of service connection and initial ratings of 20 percent for right and left lower extremity lumbar radiculopathy is warranted.


ORDER

Entitlement to an effective date from June 6, 2003, for the grant of service connection for right lower extremity lumbar radiculopathy, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an effective date from June 6, 2003, for the grant of service connection for left lower extremity lumbar radiculopathy, is granted, subject to controlling regulations governing the payment of monetary awards.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


